Exhibit 10.1

DIGIRAD CORPORATION

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

Unless otherwise defined herein, the terms defined in the 2004 Stock Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”) and Terms and Conditions of
Restricted Stock Units, attached hereto as Exhibit A (together, the
“Agreement”).

 

Participant:   

                                        
                                         

Address:   

                                        
                                         

  

                                        
                                         

Participant has been granted an Award of Restricted Stock Units, subject to the
terms and conditions of the Plan and this Agreement, as follows:

 

Date of Grant   

                                        
                                         

Number of Restricted Stock Units   

                                        
                                         

Vesting Schedule:

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:

One-twelfth (1/12th) of the Restricted Stock Units subject to the Award will
vest on the first day of each calendar quarter following the Date of Grant,
subject to Participant continuing to be a Service Provider through each such
date.

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.

Settlement Date:

Once vested, Shares shall nevertheless not be issued until the first to occur
of: (1) the fifth anniversary of the Date of Grant; or (2) termination of
service as a Service Provider.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award is granted under and
governed by the terms

 

-1-



--------------------------------------------------------------------------------

and conditions of the Plan and this Agreement. Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement. Participant
further agrees to notify the Company upon any change in the residence address
indicated below.

 

PARTICIPANT     DIGIRAD CORPORATION

 

   

 

Signature     By

 

   

 

Print Name     Title

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Grant. The Company hereby grants to the Participant named in the Notice of
Grant (the “Participant”) under the Plan the number of Restricted Stock Units
indicated in the Notice of Grant, subject to all of the terms and conditions in
this Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 13(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the Settlement Date (to the extent vested). Unless and
until the Restricted Stock Units will have vested in the manner set forth in
Sections 3, 4 or Section 11 of the Plan, Participant will have no right to
payment of any such Restricted Stock Units. Prior to the Settlement Date, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. Any Restricted
Stock Units that vest in accordance with this Agreement will be paid to
Participant (or in the event of Participant’s death, to his or her properly
designated beneficiary or estate) in whole Shares, subject to Participant
satisfying any applicable tax withholding obligations as set forth in this
Agreement. Subject to the provisions of Section 4, such vested Restricted Stock
Units shall be paid in Shares as soon as practicable after the Settlement Date.

3. Vesting Schedule. Except as provided in Sections 4 and 11 and Section 11 of
the Plan, and subject to Section 5, the Restricted Stock Units awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant. Restricted Stock Units scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Agreement, unless Participant will
have been continuously a Service Provider from the Date of Grant until the date
such vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator; however such vested
Restricted Stock Units shall not be settled through the issuance of Shares until
the Settlement Date.

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to death, and if (x) Participant is a “specified employee” within the
meaning of Section 409A at the time of such termination as a Service Provider
and (y) the payment of such accelerated Restricted Stock Units will result in
the imposition of additional tax under Section 409A if paid to Participant on or
within the six (6) month period following Participant’s termination as a Service
Provider, then the payment of such accelerated Restricted

 

-3-



--------------------------------------------------------------------------------

Stock Units will not be made until the date six (6) months and one (1) day
following the date of Participant’s termination as a Service Provider, unless
the Participant dies following his or her termination as a Service Provider, in
which case, the Restricted Stock Units will be paid in Shares to the
Participant’s estate as soon as practicable following his or her death. It is
the intent of this Agreement to comply with the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Agreement or Shares
issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Agreement, “Section 409A” means Section 409A of the Internal
Revenue Code of 1986, as amended, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Agreement, the balance of the Restricted Stock
Units that have not vested as of the time of Participant’s termination as a
Service Provider for any or no reason will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company and
Participant’s right to acquire any Shares hereunder will immediately terminate.

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator or, if no such beneficiary has been designated or survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

7. Withholding of Taxes. When the Restricted Stock Units vest and/or when Shares
are issued on the Settlement Date as payment for vested Restricted Stock Units,
the Company (or the employing Parent or Subsidiary) will have the right in its
sole discretion to withhold a portion of the Shares that have an aggregate
market value sufficient to pay the minimum federal, state and local income,
employment and any other applicable taxes required to be withheld by the Company
(or the employing Parent or Subsidiary) with respect to the Shares, if any,
unless the Company, in its sole discretion, requires the Participant to make
alternate arrangements satisfactory to the Company for such withholdings in
advance of the arising of any withholding obligations. The number of Shares
withheld pursuant to the prior sentence will be rounded up to the nearest whole
Share, with no refund provided for any value of the Shares withheld in excess of
the tax obligation as a result of such rounding, all pursuant to such procedures
as the Administrator may specify from time to time.

Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until all income, employment and other taxes which the Company
determines must be withheld or collected with respect to such Shares have been
withheld. In addition and to the maximum extent permitted by law, the Company
(or the employing Parent or Subsidiary) has the right to retain without notice
from salary or other amounts payable to the Participant, cash having a
sufficient value to satisfy any tax withholding obligations that the Company
determines cannot be satisfied through the withholding of otherwise deliverable
Shares. All income and other taxes related to the Restricted Stock Units and any
Shares delivered in payment thereof are the sole responsibility of the
Participant.

 

-4-



--------------------------------------------------------------------------------

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Secretary, at
13950 Stowe Drive, Poway, CA 92064, or at such other address as the Company may
hereafter designate in writing.

11. Changes in Restricted Stock Units. In the event that as a result of a stock
or extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of Shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other corporate transaction or event, the Restricted Stock Units will be
increased, reduced or otherwise affected, and by virtue of any such event the
Participant will in his or her capacity as owner of unvested Restricted Stock
Units which have been awarded to him or her (the “Prior Restricted Stock Units”)
be entitled to new or additional or different shares of stock, cash or other
securities or property (other than rights or warrants to purchase securities);
such new or additional or different shares, cash or securities or property will
thereupon be considered to be unvested Restricted Stock Units and will be
subject to all of the conditions and restrictions that were applicable to the
Prior Restricted Stock Units pursuant to this Agreement and the Plan. If the
Participant receives rights or warrants with respect to any Prior Restricted
Stock Units, such rights or warrants may be held or exercised by the
Participant, provided that until such exercise any such rights or warrants and
after such exercise any shares or

 

-5-



--------------------------------------------------------------------------------

other securities acquired by the exercise of such rights or warrants will be
considered to be unvested Restricted Stock Units and will be subject to all of
the conditions and restrictions which were applicable to the Prior Restricted
Stock Units pursuant to the Plan and this Agreement. The Administrator in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional shares of stock, cash or securities, rights or
warrants to purchase securities or shares or other securities acquired by the
exercise of such rights or warrants; provided, however, that the payment of such
new or additional awards shall be made at the same time or times as if such
awards had vested in accordance with the vesting schedule set forth on the first
page of this Agreement (whether or not the Participant remains employed by the
Company or by one of its Affiliates as of such date(s)).

12. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However,
Participant’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

15. Additional Conditions to Issuance of Stock. The Company shall not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Administrator may establish from time to time for
reasons of administrative convenience.

15. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

 

-6-



--------------------------------------------------------------------------------

16. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, the remaining provisions of this Agreement will continue
in full force and effect.

20 Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
parties agree to work in good faith to revise this Agreement as necessary or
advisable to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

22. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of San Diego County, California, or the federal courts
for the United States for the Southern District of California, and no other
courts, where this Award of Restricted Stock Units is made and/or to be
performed.

 

-7-